Citation Nr: 1104994	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  05-38 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
cervicothoracic arthritis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION


The Veteran had active service from February 1942 to September 
1945.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 decision by the RO which 
assigned an increased evaluation to 10 percent for the Veteran's 
cervicothoracic arthritis, effective from September 30, 2004, the 
date of receipt of his claim for increase.  38 C.F.R. 
§ 3.400(o)(2).  The Board remanded the appeal for additional 
development in October 2008.  

In a December 2009 decision, the Board denied the claim for an 
evaluation in excess of 10 percent, and the Veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  Pursuant to a July 2010 
Joint Motion for Remand, the Court vacated the Board's decision 
and remanded the matter for compliance with the terms of the 
Joint Motion.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.  


REMAND

As a result of the Order of the Court, the Board has been 
directed to undertake action consistent with the Joint Motion for 
Remand (JMR).  

In the Joint Motion, it was noted that VA should have responded 
to the Veteran's May 2007 letter in which he advised the RO that 
he would not be able to attend a travel Board hearing at St. 
Petersburg scheduled later that month and inquired whether it was 
possible to reschedule a hearing closer to his residence.  There 
was no substantive argument as to the merits of the Veteran's 
claim or what effect the failure to respond to his letter had on 
the Board's disposition of the appeal.  

In this case, the Veteran specifically requested a travel Board 
hearing, and was scheduled to appear before a member of the Board 
at the St. Petersburg RO in May 2007.  Although the Veteran made 
it clear in his letter that he could not come to St. Petersburg 
because of health issues and cost, the RO could have notified him 
that travel Board hearings were only held at that office, advised 
him as to other possible accommodations, such as, a 
videoconference hearing at a satellite office, if available, or 
that he could submit a letter in lieu of a hearing, detailing the 
difficulties he has with his disability.  

Under these circumstances, the case is REMANDED to the RO for the 
following action:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

The RO should notify the Veteran of 
alternatives concerning the presentation of 
testimony to the Board via a letter or, if 
available, a videoconference hearing before 
a member of the Board at a satellite office 
closer to his residence.  If a satellite 
office videoconference hearing is possible, 
and the Veteran assents to appear, one 
should be scheduled as soon as possible.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The Veteran need take no 
action unless otherwise notified.  The Veteran has the right to 
submit additional evidence and argument on the matter the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).  

